                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 1 of 8



                                                      1   G. Lynn Shumway (011714)
                                                          shumway@carsafetylaw.com
                                                      2   SHUMWAY LAW PLLC
                                                          4647 N. 32nd Street, Suite 230
                                                      3   Phoenix, Arizona 85018
                                                          Telephone : 602.795.3720
                                                      4   Facsimile : 602.795.3728
                                                      5
                                                          Brent Ghelfi (011491)
                                                      6   BrentGhelfi@GhelfiLawGroup.com
                                                          GHELFI LAW GROUP, PLLC
                                                      7   4742 North 24th Street, Suite 300
                                                          Phoenix, Arizona 85016
                                                      8   Telephone : 602.318.3935
                                                      9
                                                          Thomas A. Burnett(026509)
                                                     10   tom@burnettlawaz.com
                                                          BURNETT LAW OFFICE, PLC
                                                     11   1744 South Val Vista Drive, Suite 208
                                                          Mesa, Arizona 85204
                                                     12   Telephone : 480.347.9116
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                                          Facsimile : 480.347.9142
                      4647 N. 32nd St., Suite 230




                                                     13
                                                     14   Attorneys for Plaintiff
                                                     15
                                                                                    UNITED STATES DISTRICT COURT
                                                     16
                                                                                             DISTRICT OF ARIZONA
                                                     17
                                                          Francisco Zavala, an individual,
                                                     18
                                                                                Plaintiff,                         No. ____________________
                                                     19
                                                     20      vs.                                                         COMPLAINT
                                                     21                                                               (Jury Trial Demanded)
                                                          FCA US, LLC, a Delaware limited liability
                                                     22   company,
                                                     23                         Defendant.
                                                     24
                                                     25            Plaintiff Francisco Zavala submits his Complaint against Defendant as follows:

                                                     26                                              Parties

                                                     27            1.    Plaintiff Francisco Zavala is an individual, a resident of Maricopa County,

                                                     28   Arizona.

                                                                                                        1
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 2 of 8



                                                      1          2.     Defendant FCA US LLC is a limited liability company organized under the
                                                      2   laws of the State of Delaware. It is named herein on behalf of itself and any and all
                                                      3   predecessor corporations or entities of FCA LLC, including but not limited to Chrysler
                                                      4   Group, LLC and DaimlerChrysler. Defendant FCA US LLC shall hereinafter be referred to
                                                      5   as “Chrysler.”
                                                      6          3.     Defendant Chrysler is duly licensed and authorized to do business in the State
                                                      7   of Arizona. Defendant Chrysler has purposefully directed business activities toward the
                                                      8   State of Arizona.
                                                      9          4.     Defendant Chrysler is a manufacturer and distributor of motor vehicles,
                                                     10   including the 2006 Chrysler PT Cruiser, Vehicle Identification No. 3A4FY58B16T286839
                                                     11   (the “Vehicle”), at issue in this matter.
                                                     12          5.     Chrysler placed the Vehicle into the stream of commerce in the ordinary
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   course of business.
                                                     14          6.     Whenever reference is made in this Complaint to any act of Chrysler, such
                                                     15   allegation shall mean that Chrysler did the acts alleged in the Complaint through its officers,
                                                     16   directors, employees, agent and/or representatives while they were acting within the actual
                                                     17   or ostensible scope of their authority.
                                                     18                                      Jurisdiction and Venue
                                                     19          7.     This Court has jurisdiction of the parties and subject matter. The parties are
                                                     20   diverse and the amount in controversy exceeds $75,000 and, as such, this Court has
                                                     21   jurisdiction pursuant to 28 U.S.C. § 1332.
                                                     22          8.     Venue is proper in this Court.
                                                     23                                         Factual Summary
                                                     24                 A.      The Collision
                                                     25          9.     On September 11, 2018, at approximately 4:20 in the morning, Plaintiff
                                                     26   Francisco Zavala was driving the Vehicle along Southern Avenue in Mesa, Arizona.
                                                     27          10.    Zavala was properly restrained using the Vehicle’s lap and shoulder belts.
                                                     28          11.    He stopped in the left hand turn lane to turn southbound onto Stapely Drive.

                                                                                                         2
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 3 of 8



                                                      1          12.    As Zavala was waiting for the signal to turn green, a 2002 Honda sedan driven
                                                      2   by Jorge Castillo rear-ended Zavala’s vehicle (the “Collision”).
                                                      3          13.    During the Collision, Zavala’s seatback collapsed rearward.
                                                      4          14.    This collapse can be seen in the below photograph taken by Mesa Police at the
                                                      5   collision scene.
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
                                                     12
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19          15.     Further, a Mesa Police crime scene specialist at the scene noted the following

                                                     20   regarding the Vehicle’s interior:

                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27          16.    As a result of the collapse of the driver seat’s seatback, the seatback and
                                                     28   headrest failed to restrain Mr. Zavala in his pre-collision seated position.

                                                                                                         3
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 4 of 8



                                                      1          17.    As a result of the collapse of the Vehicle’s driver seat’s seatback, Mr. Zavala
                                                      2   sustained serious injury.
                                                      3          18.    Among other things, Mr. Zavala suffered a severely fractured vertebrae and a
                                                      4   collapsed lung.
                                                      5          19.    Mr. Zavala is now paralyzed from the waist down.
                                                      6                 B.       Seatback Failures
                                                      7          20.    During the Collision, the force of the collision pushed the 2006 Chrysler PT
                                                      8   Cruiser forward. Under the laws of physics, the occupant of the Vehicle—Mr. Zavala—
                                                      9   tended to remain in his pre-collision state until acted upon by the accelerating structures of
                                                     10   his seats and seatbacks.
                                                     11          21.    The Vehicle’s driver seatback bent rearward or collapsed rearward causing the
                                                     12   Mr. Zavala to lose the safety benefits of the seat back as the seat back moved under his body
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   during the collision event.
                                                     14          22.    Mr. Zavala suffered severe injuries from his interaction with structures behind
                                                     15   his collapsing or collapsed seatback during the Collision and post Collision events.
                                                     16          23.    Front seat seatback failure in collisions like this one can result in severe or
                                                     17   fatal head, neck, rib, thoracic, shoulder, and other injures to front seat passengers of the size
                                                     18   of Francisco Zavala.
                                                     19          24.    The danger of weak seat back designs and their risk for serious injuries to both
                                                     20   front and rear seat passengers has been known for approximately fifty years.
                                                     21          25.    Chrysler has known about the risk of seatback bending or collapse in rear-end
                                                     22   collisions for many decades.
                                                     23          26.    Chrysler has been a defendant in cases in which claimants asserted that a
                                                     24   Chrysler vehicle’s front seat seatbacks excessively deformed or collapsed rearward during a
                                                     25   collision, resulting in injuries to either the front seat occupants or rear seated occupants
                                                     26   seated behind the front seat drivers and passengers.
                                                     27
                                                     28

                                                                                                         4
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 5 of 8



                                                      1          27.     Chrysler has been a defendant in cases in which claimants asserted that a
                                                      2   Chrysler vehicle’s front seat seatbacks excessively deformed or collapsed rearward during a
                                                      3   collision, resulting in injuries to children seated behind the front seat drivers and passengers.
                                                      4          28.      Seatback failures are known to result from defective and unreasonably
                                                      5   dangerous seat design, poor-quality materials, improper assembly, manufacturing defects or
                                                      6   negligent installation.
                                                      7          29.     Before the sale of the Vehicle car seat suppliers were offering for sale driver
                                                      8   seat systems that would have restrained Plaintiff’s body from traveling into the rear seat area
                                                      9   of the Vehicle during the Collision.
                                                     10          30.     Chrysler chose not to install a seating system in the Vehicle that had the
                                                     11   characteristics that would retain people the height and weight of Plaintiff in the driver seating
                                                     12   position during a rear end collision with the characteristics of the Collision.
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13          31.     Chrysler chose not to install whiplash lessening head restraints in the driver
                                                     14   seating system of the Vehicle.
                                                     15          32.     Chrysler chose not to install whiplash lessening seat systems that were
                                                     16   available at the time of the production of the Vehicle, into the Vehicle.
                                                     17          33.     Chrysler will likely allege that the driver of the 2002 Honda, Jorge Castillo, is
                                                     18   partially at fault for Plaintiff’s injuries.
                                                     19          34.     Under the rule of Piner v. Superior Court In & For County of Maricopa, 192
                                                     20   Ariz. 182 (1998), Defendant Chrysler bears the burden of apportioning any injuries between
                                                     21   itself and Castillo. Further, to the extent that the injuries arose primarily due to the defective
                                                     22   design of the Vehicle and, as such, the injuries cannot be apportioned, “there is no reason
                                                     23   why those whose conduct produced successive but indivisible injuries should be treated
                                                     24   differently from those whose independent conduct caused injury in a single accident,” id. at
                                                     25   189 ¶ 27, and Defendant Chrysler is responsible for all of the injuries.
                                                     26          35.     The benefits of the seatback restraining capabilities of the Vehicle’s driver
                                                     27   restraint system in a rear-end collision are outweighed by the harmful characteristics or
                                                     28   consequences of the design of the driver restraint system in a rear-end collision.

                                                                                                          5
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 6 of 8



                                                      1          36.    Ordinary consumers expect that driver seatbacks in model year 2006 PT
                                                      2   Cruisers will retain a properly belted driver of the height and weight of Plaintiff in the driver
                                                      3   seat during Collisions with characteristics like those that happened in the Collision.
                                                      4                                         Claims For Relief
                                                      5                                                Count 1
                                                      6                                Product Liability – Design Defect
                                                      7          37.    Plaintiff hereby incorporates by this reference each and every allegation
                                                      8   contained in the foregoing paragraphs as though fully set forth herein.
                                                      9          38.    The design of the Vehicle’s driver seat, seatback and/or structure restraining
                                                     10   the driver seat are defective and unreasonably dangerous.
                                                     11          39.     The Vehicle’s driver seat, seatback and/or structure restraining the driver seat
                                                     12   design are defective and unreasonably dangerous because Chrysler knew, or should have
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   known, in light of the generally recognized and prevailing scientific, technical,
                                                     14   biomechanical and medical knowledge available at the time of the Vehicle’s distribution,
                                                     15   that a foreseeable use of the Vehicle’s driver seat, seatback and/or structure restraining the
                                                     16   driver seat design might be unreasonably dangerous to drivers and individuals seated in the
                                                     17   rear seat behind the driver seat.
                                                     18          40.    Although alternative designs have been available for many years, Chrysler
                                                     19   chose not to design its driver seats in a manner to avoid such seatback failure in collisions
                                                     20   of foreseeable severity.
                                                     21          41.    The harmful characteristics or consequences of the Vehicle’s sea seatback
                                                     22   and/or structure restraining the driver seat design outweighs any benefits from the design.
                                                     23          42.    Further, a reasonable consumer would not expect her or his front seat back to
                                                     24   collapse in a rear-end collision with the severity involved in the Collision.
                                                     25          43.    The Vehicle’s occupant restraint design for rear end collisions of the severity
                                                     26   of the Collision was not state of the art.
                                                     27          44.    Plaintiff had not modified the seats of the Vehicle.
                                                     28          45.    Plaintiff did not misuse the Vehicle during the Collision or otherwise.

                                                                                                          6
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 7 of 8



                                                      1          46.    As a direct and proximate result of Chrysler’s defective and unreasonably
                                                      2   dangerous design of the Vehicle driver seat occupant restraint system for rear end collisions,
                                                      3   Mr. Zavala sustained severe and permanent physical injuries and, as a consequence,
                                                      4   economic loss, emotional distress and loss of enjoyment of life.
                                                      5                                              Count 2
                                                      6                           Product Liability – Manufacturing Defect
                                                      7          47.    Plaintiff hereby incorporates by this reference each and every allegation
                                                      8   contained in the foregoing paragraphs as though fully set forth herein.
                                                      9          48.    The Vehicle, as manufactured, distributed, and sold by Chrysler, was
                                                     10   unreasonably dangerous due to a defectively designed front seats.
                                                     11          49.    As a direct and proximate result of Chrysler’s defect in the manufacture of the
                                                     12   Vehicle driver seat occupant restraint system for rear end collisions, Mr. Zavala sustained
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   severe and permanent physical injuries and, as a consequence, economic loss, emotional
                                                     14   distress and loss of enjoyment of life.
                                                     15                                              Count 3
                                                     16                                             Negligence
                                                     17          50.    Plaintiff hereby incorporates by this reference each and every allegation
                                                     18   contained in the foregoing paragraphs as though fully set forth herein.
                                                     19          51.     Chrysler, as a manufacturer of vehicles for public distribution and sale, had
                                                     20   and has a duty of care to make vehicles that are reasonably safe.
                                                     21          52.     Chrysler breached this duty of care in the unreasonable design or
                                                     22   unreasonable manufacture of the Vehicle.
                                                     23          53.    As a direct and proximate result of Chrysler’s negligence, Mr. Zavala
                                                     24   sustained severe and permanent physical injuries, economic loss, emotional distress and loss
                                                     25   of enjoyment of life.
                                                     26                                        Prayer For Relief
                                                     27          WHEREFORE, Plaintiff Francisco Zavala prays for damages against Defendant
                                                     28   FCA US LLC as follows:

                                                                                                        7
                                                             Case 2:19-cv-04521-JZB Document 1 Filed 06/21/19 Page 8 of 8



                                                      1          1.     For special damages, including but not limited to medical fees and expenses.
                                                      2          2.     For other general damages, including lost income, pain and suffering, medical
                                                      3   expenses, cost of care, loss of enjoyment of life.
                                                      4          3.     For taxable costs and pre- and post-judgment interest to the extent permitted
                                                      5   by law.
                                                      6          4.     For exemplary damages to the extent permitted by law.
                                                      7          5.     For attorney’s fees and expenses to the extent permitted by law.
                                                      8          6.     For other relief as the Court deems just and proper.
                                                      9                                            Jury Demand
                                                     10          Plaintiff respectfully requests a trial by jury on all issues triable to a jury.
                                                     11          DATED this 21st day of June, 2019.
                                                     12                                                        SHUMWAY LAW PLLC
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13                                                        /s/ G. Lynn Shumway
                                                     14                                                        G. Lynn Shumway

                                                     15                                                        GHELFI LAW GROUP
                                                                                                               Brent Ghelfi
                                                     16
                                                     17                                                        BURNETT LAW OFFICE, PLC
                                                                                                               Thomas A. Burnett
                                                     18
                                                     19                                                        Attorneys for Plaintiff

                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                          8
